ORMOND, J.
The admission of the testimony objected to, did not violate the rule, that parol evidence is inadmissi*915ble to add to, or vary a written contract. The contract for the good will of the trade, does not appear to have been reduced to writing, though it constituted, with the sale of the brick-yard, the consideration of the notes. The conveyance of the brick-yard, was not the contract of the parties, nor does it profess to be so. The proof then, that the plaintiff agreed not to make bricks for sale in the town of Cahawba, was merely proving the consideration of the notes.
The nine special pleas, set forth in different aspects this contract, by which the plaintiff agreed not to make bricks in the town of Cahawba, and that in violation of the contract, he did make bricks and sell them, to various persons, by means whereof the defendant sustained damage to the amount of the note in suit. The contract of the defendant to pay the price agreed on, and that of the plaintiff not to carry on the business of brick making at Cahawba, are wholly independent, and upon well established principles it follows, that a breach of the agreement by either, would be no bar to an action by the other; and from this it results, that these pleas were not well pleaded in bar of the action, and the demurrers to them should have been sustained.
But although the breach of the agreement by the plaintiff, was no bar to his action on the note, yet we think the proof was admissible in reduction of the damages. This question has been several times before this court, and in Ready and Banks v. The Mayor and Aldermen of Tuskaloosa, 5 Ala. 337, we say, “ it is certainly consonant to justice, that a party should be permitted, when sued for a breach of his contract, to reduce the damages by showing the injury he has sustained by the failure of the other party to comply with the contract on his part, instead of driving him to his cross action, thereby multiplying suits, and increasing litigation without any corresponding benefit.” These remarks are peculiarly applicable to this case. If the defendant was induced to purchase the brick yard, in the expectation that he would not have to compete with the plaintiff, and if by such competition he afterwards sustained a loss, it is manifest he should not be compelled to pay for a benefit which he did not receive.
The question being what injury the defendant had sus*916tained by the breach of the plaintiffs contract, it was certainly competent for him to show that the breach of the contract had done the defendant no injury. This he proposed to do, by proving that the bricks of the defendant jvere of so inferior a quality, that they could not be sold in the market. We do not think the plaintiff could evade his contract, by making bricks of a better quality than the defendant, but if he could prove, that the defendant’s bricks were so inferior that they were not marketable, and would therefore have remained on his hands if the plaintiff had not manufactured and offered a better article, it would prove that the breach of the contract had done him no injury.
Let the judgment be reversed and the cause remanded.